Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 1 of 33 PageID #:841




                    Exhibit 13
Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 2 of 33 PageID #:841




                                             STORE LEASE      Vl




            TENANT: Steve Sintetas     dba   Long Grove Apple Haus

            DATE:     August   28,   2017




                                        Bagg    1   of   32




                                                                              LGl0000548
  Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 3 of 33 PageID #:841




                                                       TABLE OF CONTENTS


ARTICLE T.     BASIC LEASE PROVISIONS AND DEFINITIONS,..........s..............................--                             ........-.....3


ARTICLE IL                                                                                .............................................4
               PREMISES AND T ER M...........................................................

ARTICLE III.   TNTENIONALLYOMITTED...................................................
                                                                                  .................................y..,.........S

ARTICLE IV.    RENT                                                                                                                             5




ARTICLE   V.   COMMON AREAS AND OPERATING COSTS............................,......................................6

ARTICLE VI.    REAL ESTATE TAXES..............................-.......................-- ....................            so....,.... .5

ARTICLE VII.   UTILITY SERVICES.-................................................................,......................................8

ARTICLE VIB.                                                                     ..............................................8
               LANDLORD'S OBLIGATIONS..............................................

ARTICLE IX.    TENANT'S ADDITIONALCOVENANTS .............................,.....,s.,...................................S

ARTICLE X.     DAMAGE OR TAKING AND RESTORATION ................................................                        ...............     13


ARTICLE XL     TENANT'S DEFAULT AND REMEDIES...........................................................................
                                                                                                                 13


ARTICLEXII.    MISCELLANEOUS PROVISIONS........................................
                                                                            ..........................              ,.................      16




                                                              Page      2   of    32




                                                                                                                                                    LGl0000549
     Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 4 of 33 PageID #:841




                                                                         STOREiEASE
                                      ARTICLE       I.  BASIC LEASE PROVISIONS AND DEFINITIONS
                      Section   1.1              Basic Lease Provisions and Definitions. The following terms whenever used                    in this
Lease shall have the meaning set            forth in this Article unless otherwise limited or expanded elsewhere in this Lease.


1.1.1         DATE:        August            2917


1.1.2         LANDLORD:               Long Grove Investments,            LLC

1.11          LANDLORD'S AGENT AND ADDRESS:                                       Long Grove Investments, LLC
                                                                                  1111Willis Avenue
                                                                                  Wheeling, Illinois 60090
                                                                                Attn: Ken Siwieck


1.1A          TENANT                         Steve Sintetas dba Long Grove Apple Haus

11.5          ADDRESS OF TENANT:                         2813 Knoll Ct
                                                         Long Grove, IL        60041



1.1.6         TENANT'S TRADE NAME:                         Long Grove Apple             Haus

I   12        DEVELOPMENT:                          Fountain Square

LLà           PREMISES:             Store address:230           Robert Parker Coffin Road
                                      In   Long Grove      ,
                                                               IL 60047

lA.9          FLOÖRAREA:            Approximately                 4000   SQFT

1310          ESTIMATED DA'TE FOR DELIVERY                         OF THE ËREMI$ES TO            TENAÑT; ASAP



1.1.11        COMMENCEMENT DATE: Upon confirmation                              of the lease document


1.1,12        TERM: Commencing             with the Commencement Date and ending with the Tengination Date ior                     a   period of
               60 MONTHS



L   LI3       OPTION TO EXTEND TERM:
          The Tennant  MUST notify the Landlord in writing of Tenants intention                      to extend not less than   6   inonths prior to the
expiration of the then current Term or extensionTerm.

L114 Annua1Rent

    War   i       Base              Area             Monthly Base                     Yearly Total
                  $18.45            1500                  $2,306.25                    $27,675.00       Main level
                  $10.00            2500                  $2,083.33                    $25,000.00       Lower
                                                          $4,389,58                   $52,675.00        Total




                                                                         Page     3    of   32




                                                                                                                                                          LGIO000550
      Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 5 of 33 PageID #:841




 An annual increase in the base rent apply at each lease anniversary.                          The increase shall be computed by taking the prior years'
 base rent and adjusting   it   in an    amount equal     to the product   of:       i.   the increase in the Bureau of Labor Statistic's published
 Consumer Price Index,          US   city average, all   items,   for the twelve          (12) month period ending in the month prior to the rent
 adjustment month; plus     ii. One (1%)      percent.


 1.1.15      USE: Baking, cooking and production of food and bakery products and the retail                              sale   thereot plus the sale of
 novelties   and handmade gifts. In addition to private classes and private instruction related                          to the   baking and production of
 food and bakery products.




1.1.16 As an incentive           to this lease, the      Tenant will receive three (3) months' abated rent, computed from the
Commencement date.




 1.1.17      PROHIBITED USES:                 Tenant shall operate its business within the Premises in accordance                           with the Use   as   stated
in Section above and for no other purpose.            Tenant shall not violate any Prohibited Uses                  ,
                                                                                                                        which     are delineated on   Edibit     G,
attached hereto, and which may be updated from time-tetime,




1.1.18       GUARANTOR·                                       Steve   Sintetas



           GUARANTOR'S ADDRESS:                    2813 Knoll Ct
                                                   Long Grove, IL 60047



  1.1.19     INTENTIONALLYOMITTED


1.1.20       TERMINATIONDATE:                 The last day of the calendar month immediately preceding                            the   FIFTH anniversary of     the
commencement date or       any anniversary        ofany     renewals.



1.1.21       LEASING BROKER(S): NONE                                                                                                                                     N/A

1.1.22       TENANT'S PRO RATA PERCENTAGE:                        9.4% The ratio of (i) the Floor Area of the Premises to (ii) the leasable area
of the Building.


1.1.23       ORIGINALESTIMATE               OF   TENANT'S PRO RATA SHARE OF OPERATING COSTS:
             DOES NOT APPLY AS THE LEASE                 IS STATED IN GROSS TERMS




LL24         ORIGINAL ESTlMATE OF TENANT'S PRO RATA SHARE OF REAL ESTATE TAXES AND LONG
             GROVE SPECIAL ASSESSMENT:
             DOES NOT APPLY AS THE LEASE IS STATED IN GROSS TERMS

1.1.25       OTHER DEFINITIONS AND REFERENCES

                     Section     1.2          Significance of Basic Lease Provisions and Definitions.                           Each reference    in this Lease to
any   of the Basic Lease Provisions and Defmitions contained                 in Section          1.1   shall be deemed and construed          to incorporate    all of
the terms    provided under each Basic Lease Provision and Definition.


                                                                      Page       4        of    32




                                                                                                                                                                      LGIOOOO551
      Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 6 of 33 PageID #:841




 l.2 Zoning, use and governmental approvals.         From the commencement date and continuing thereafter for a period of thirty
(30) days, Tenant shall obtain, or shall satisfy themselves that they may later obtain, all required govemmental permits, approvals
or authorizations to use the Premises for the Use without alteration beyond normal build out. If Tenant, in its sole discretion,
determines        that   it   cannot obtain such approvals
                                              and notifies Landlord prior to the expiration of the contingency period, then and
in such event this Lease terminable by Tenant with no further obligation of either party except Landlord's obligation to refund
                                       is

the Security Deposit. Nothing in the foregoing precludes Tenant from waiving this contingency prior to the expiration of the
contingency period.

 Section    1.3               Enumeration of Exhibits. The exhibits enumerated in this Section and attached                              to this Leasp are ipcorporated
in this Lease by this reference          and are to be construed as part ofthis Lease. (If applicable.)


                              Exhibit       A.                 Site Plan of the Development.
                              Exhibit       B.                 Plan of the Pretnises:
                              Exhibit       C.                 OMITTED
                              Exhibit       D.                 OMITTED

                               Exhibit       E.                Sign Criteria.
                              Exhibit       F.                 Statement    as   to   Commencement Date and Termination Date.
                              Exhibit       G.                 Prohibited Uses.

            ARTICLE              II.   PROPERTY PREMISES AND TERM

                              Section 2.1                      Propertv.    Landlord isthe owner ofthe property          depicted on Exhibit A and loown          as   tile
development         set forth in Subsection                LI.Ý     (ihe   "Poperly").

                              Section 2.2                      Commemial Parcel,           Landlord intends for   the   Property    to be developed    for commercial
use (the    "Commercial Parcel").

                   Section 2.3     Búilding. Tenant shallbe located within the Building located on the Property and
containing approxirnately 4000 square feet óf retail space as set forth on Exhibit A hereof(the "Building").



Section 2.4           Premises. Landlord hereby leases to Tenant, and Tenant hereby accepts from Landlord, subject to and with
the  benefit of the terms, covenants and conditions of this Lease, the Premises located substantially as set forth on Exhibit A (the
"Premises"). The Floor Area is measured to the center line of all interior party, common or partition waBs and to the exterior
faces of all exterior walls.


                              Section 2.5                      INTENTIONALLYOMITTED

Section 2.6          Shopping Ceriter. The Commercial Parcel and Access Roads,                                     as   set forth   on   EníbitA hereof     collectively
to be the   shopping center (the "Shopping Center").

                     Section 2.7        Rules. All loading and unloading of goods shall be done only at such times, in the areas
and  through the entrances designated for such purpose by LANDLORD. No loud speakers, televisions, phonogmphs, radios,
flashing lights, or other devices shall be used in manner so as to be heard or seen outside of the Leased premises without the
                                                                            a


prior written consent of LANDLORD. No auction, fire, bankruptcy, or selling-out sales, except those which are lawful and bona
fide shall be conducted on or about the Leased premises without the prior written consent of LANDLORD.
 TENANT shall maintain standard business hours




                                                 Section   2   8           Ig¡g.      The term of this Lease shall be for the period comtnencing on the earlier
of (althe Commencement Date (as set forth in $úbsection                                    LLU or th) the day Tenant opens for business in the Premises (the
                                                                                        Page   5   of   32




                                                                                                                                                                          LGICOOO552
      Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 7 of 33 PageID #:841




 date upon which the Term actually commences is referred to as the "Commencement Date"), and ending on the Termination
 Date, unless sooner terminated, by lapse of time or otherwise pursuant to the terns of this Lease (the "Term").


                          Section 2.9    Statement as to Commencement Date. When the Commencement Date and Termination
 Date have been deternined         provided in 1.1.11, 1.1.12 and Section 2.8, Landloni and Tenant shall execute and deliver a
                                      as

 written statement completed by Landlord or Landlord's Agent in substantially the form attached hereto as Exhibit F, which shall
 specify the Commencement Date and Termination Date. Tenant shall execute and deliver this statement within ten (10) days
 after Landlord's written request.


                        Section 2.10           Reservation   of Rights by Landlord. Landlord reserves the right to change the name of the
Development, the number, configuration, size and location of              the units therein, the dimensions of stores and/or offices in such
building and the identity and type of other stoms and tenancies            in the Property.  Landlord reserves to itself the exclusive right to
use the exterior
              walls, the roof, the air space above the roof, the space below the floor and the exclusive right to install, maintain,
use, repair and replacepipes, ducts, conduits, and wires leading through, to or from the Premises and serving other parts of the
Development in locations which will not materially interfere with Tenant's Use. Landlord further reserves the right to make
available, alter, add to or delete from common areas in the Development, provided only that the Premises shall be located
substantially as depicted on Exhibit A. Notwithstanding anything to the contrary, no representation or warranty, express or
implied, is made as to the accuracy of the information, scale, design, configuration or locations on Exhibit A and Exhibit B and
the same is subject to eror, omissions, changes, alterations, additions and withdrawals   without notice.

            ARTICLE Ill.         INTENTIONALLYOMITTED



           ARTICLE        IV.   RENT

                   Section 4.1       Rent Tenant agrees to pay rent, in lawful money of the United States, in advance and
withövt  any demand, deduction or setog iolandlord's Agent at Landlord's Agent's Address or to such other person or at such
other address as Landlord, or Landlord's Agent, may direct by notice in writing to Tenant kom time to time, at the ibilowing
rates and times:


                        (a)      On the Commencement Date and on the first day ofeach calendar month thereafter during the Term,
an    amount equal   to 1/12th of the Annual Base Rent for such Operating Year, as hereinatter defined (the "Monthly Base Rent"),
except that the firstinstallment of Monthly Base Rent shall be paid concurrently with the execution of this Lease by Tenant. If
the Commencement Date is on day prior to the first day of the first Operating Year, then the Monthly Base Rent for the period
                                           a


prior to the First Operating Year will be at the rate of the Monthly Base Rent due during the First Operating Year and prorated
for such period.




Tenants chligation to pay Tent and all other amounts             due under this Lease shall survive    the   expiration er terminatÍon   of this
Lease dueto the lapse of time or otherwise.


                        Section 412            INTENTIONALLYOMITTED




                        ARTIOLEV. COMMONAREAS AGGESS DRIVES AND OPERATING COSTS

                                                                 Page     6   of   32




                                                                                                                                             LGICOOOS53
    Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 8 of 33 PageID #:841




                    Section 5.1        Common Areas and Facilities. Landlord grants to Tenant, and its agents, employees,
licensees   and invitees,   anon-exclusive right to use the Common Areas in common with others during the Term. The
"Common Areas", as herein referred to, will consist of all parking areas, roadways (other than the Access Drives), streets,
pedestrian sidewalks (other than the sidewalks located on any building that are immediately adjacent to and surrounding
that building (collectively, the "Perimeter Sidewalks"), driveways,   delivery areas, landscaped areas, service drives and all
other facilities available for common use as generally described in the Site Plan, all as they may from time to time exist and
be available to all the tenants in the Building, their employees, agents, customers,         licensees and invitees, subject to
restrictions as herein provided. Notwithstanding the foregoing, Tenant shall be entitled to utilize exclusively that portion
of the common area sidewalk immediately adjacent to the Premises for outdoor seating and sales as depicted on Exhibit B,
comprising approximately twenty (20) feet along the side of the Premises. As identified on Exhibit B



                   Section 5.2        Maintenance and Use of Common Areas. Landlord shall at all times during the Term,
maintain, repair, adequately light when necessary during Tenant's customary business hours and for sixty (60) minutes
thereafter, clean, promptly remove snow and ice from, pave and repair, seal, stripe, repair pot holes, remove trash and
debris, provide adequate drainage, maintain landscaping, supervise and keep available the parking and sidewalk areas of
(unless maintenance/repair is required), the Common Areas and the Access Drives in accordance with the standards of             a


first-class development of the size and location of the Development. The Common Areas shall be maintained for the free
and exclusive use of customers, invitees and employees of Tenant and other occupants of the Building. Landlord will have
the right, from time to time, to issue rules and regulations with regard to the Development and/or Building as Landlord
determines, in its reasonable discretion. The rules and regulations will be customary for developments like the Building
located in the suburbs of Chicago, Illinois. The rules and regulations will be uniformly enforced by Landlord against all
tenants of the Building. Tenant agrees to abide by all such rules and regulation.


                   Section 5.3        Access Drives.     Landlord grants to Tenant, and its agents, employees, licensees and
invitees, for the Term of this Lease,    non-exclusive right and easement to use the Access Drives in common with others
                                           a


during the Term, subject to such reasonable rules and regulations as may from time to time be prescribed by Landlord.
Tenant shall pay its pro rata share of Real estate taxes assessed against the Access Drives as well as its pro rata share of the
cost of maintenance, repair and replacement of the Access Drives as a Common Area Maintenance Cost.


                    Section 5:4            Intentionally omitted.

                    Section 5.5            Intentionally omitted.

                    Section 5.6           lätöißiönallgomitted,




                   Section 53             Payment of Operating Costs.
                                This does not apply as the lease is written in gross ferms.




                                           ARTICLE        VL   REAL ESTATE TAXES

                    Section     6   1      Intentionally omitted.

                    Section     6   2     Intentionallv    omitted.

                    Section 63            Payment of Real Estate Taxes.
                                This does not apply as the lease is written     in gross   terms.

                   Section 6i4       Lease Taxes. If any governmental entity or authority imposes a       tw   fee, assessment or

other charge upon or measured by referenceto any of the rent or other charges payableby Tenant tolandlord under this Lease
(whether such tax, fee, assessment or other charge (i) takes the form of a tax on rents, a sales tax or some other fom or (ii) is
                                                                Page   7   of   32




                                                                                                                               LGl0000554
     Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 9 of 33 PageID #:841




 imposed upon Landlord           or Tenant),          Tenant   shall be responsible        timely manner all such taxes, fees,
                                                                                       for and shall pay       in   a


 assessments and other charges (the "Lease Taxes").                    Unless Landloni and Tenant otherwise
                                                                                             agree in writing with respect to the
 payment thereof, Tenant shall pay to Landlord the amount of all Lease Taxes attributable to each payment of rent or other
 charges payable under this Lease together with the payment of such rent or other charges.




                                                                ARTICLE VIL UTILITY SERVICES

                    Section 7.1         Utilities. Tenant, at Tenant's sole cost and expense, shall be solely responsible for and
 shall promptly pay all charges for use or consumption of heat, air conditioning, sewer, water, gas, electricity or any other utility
 services to the Premises. Interruption or impairment of any such utility or related service, caused or necessitated by repairs,
 improvements, or other causes beyond Landlord's direct control, shall not give rise to any right or cause of action by Tenant
 against Landlord in damages or otherwise.    Landlord shall not be liable for, and Tenant shall not be entitled to, an abatement of
 rent in the event of any interruption in the supply of any utility or related service, and the same shall not be construed as an
 actual or constructive eviction of Tenant. Tenant agrees that it will not install any equipment which will exceed or overload the
capacity of any utility facilities and that if any equipment installed by Tenant shall require additional utility facilities, the same
shall be installed at Tenant's sole cost and expense in accordance with all laws, regulations and ordinances and in accordance
with plans and specifications to be approved in writing in advance by Landlord.


                         Section 7.2       Heatina and Air Conditioning. Heating and air conditioning shall be thermostatically
controlled    in the Premises,   and Tenant agrees to maintain, keep in good repair and replace when necessary during the Term at
Tenant's    sole cost    and expense all heating, ventilating and air conditioning equipment and systems located in or serving the
Premises.  Landlord hereby           assigns to Tenant its rights under any warranties Landlord has received, if any, with respect to such
equipment and systems. At            all times during the Term, Tenant shall, at Tenant's sole cost and expense, have and keep in force a
maintenance contract (in         a   form and with a contractor satisfactory to Landlord) providing for inspection, maintenance and
necessary repairs (including          replacement) of
                                                  the beating, ventilating and air conditioning equipment in or serving the Premises
at   least once each calendar             unless Landlord, at Landlord's option and Tenant's expense otherwise provides such
                                       quarter
maintenance service.        The maintenance contract shall provide that it will not be cancelable by either party thereto except after
thirty (30) days' prior written notice           to   Landlord. Tenant shall provide Landlord with         a    copy of such maintenance contract.

                                                       ARTICLE VIll. LANDLORD'S OBLIGATIONS

                    Section 8.1       Repairs bv Landloni. Landloni shall, at its expense, keep the foundations, floor, roof and
exterior walls of the Premises (excluding glass, plate glass, store fronts and doors, door closures, door locks)    in good order,        ,




repair and condition, unless any such work is required because of damage caused by any act, omission or negligence of Tenant,
any employees, agents, invitees, guests, concessionaires, licensees, sublessees or contractors of Tenant or any oftheir respective
employees,  agents, invitees, guests, concessionaires, licensees, sublessees or contractors, or any person or entity claiming by,
through or under Tenant in which event Tenant shall be responsible, at Tenant's sole cost and expense (or, at Landlord's option,
Landlord shall make such wpair and be reimbursed by Tenant), for such repair. Except as otherwise provided in this Section,
Landlord shall not be obligated to make repairs, oplacements or improvements ofany kind upon the Premises, or any equipment,
facilities or fixtures    contained    therein or serving        the   Pomises, which shall     be the sole     æsponsibility of Tenant       as   provided   in
this Lease.


                   Section 8.2        Ouiet Eniovment. Landlord covenants and agrees that so long as Tenant has committed
no default under this Lease, Tenant's peaceful and quiet possession of the Premises during the Term shall not be disturbed by
Landlord or by anyone claiming by, through or under Landlord, subject to the terms and conditions of this Lease.




                                       ARTICLE IX. TENANT'S ADDITIONALCOVENANTS

                                                                         Page   8     of   32




                                                                                                                                                              LGIQ000555
   Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 10 of 33 PageID #:841




                        Section9.1          Affirmative Covenants. Tenant covenants and agrees at its sole cost and expense at all
times during     the   Term, such further time as Tenant occupies the Premises or any part thereof and such further time as indicated
below:


                   9.1.1     To promptly perform all of the obligations of Tenant set forth in this Lease including, but not limited
to, paying when due all Monthly Base Rent and any and all other charges, rates and other sums which, by the terms of this
Lease, are to be paid by without any setoffs or counterclaims whatsoever.    The foregoing covenant shall survive the expiration
or termination of this Lease due to the lapse of time or otherwise.


                         9.1.2         To open, occupy and continuously use the Premises only for Tenant's Use and for no other purpose;
to operate    its business       in the Premises   under Tenant's Trade Name only; and to conduct           its business   at   all times in    a   first class
and reputable manner.


                   9.1.3     Except when and to the extent that the Pomises are untenantable by reason of damage by fire or
other casualty, to use and continuously operate only for Tenant's Use, all of the Premises other than such minor portions thereof
as are reasonably required for storage and office purposes; to use such storage and office space only in connection       with the
business conducted by Tenant in the Premises; to fumish and install all trade fixtures which shall, at all times, be suitable and
pmper     for carrying    on Tenant's      business.


                         9.1.4         To conform to all rules and regulations which Landlord may make in the management and operation
of the Development and require      such conformance     by Tenant's employees, agents, contractors,  guests, invitees, permitted
sublessees, concessionaires  and licensees or any person or entity claiming by, through or under Tenant; to receive and deliver
goods and merchandise only in the manner and at such times and in such areas as may be designated by Landlord; to keep all
drains inside the Premises clean; and to store all trash and garbage in adequate containers, which Tenant shall maintain in a neat
and clean condition        so    as   not to be visible to members    of the public shopping    in the   Development, and       so   as   not to create any
health or fire hazard, and to maintain a refrigerated area within the Premises for storage of wet garbage prior to pickup.
Tenant shall not bum any trash or garbage at any time in or about the Development and Tenant shall, at Tenant's expense, attend
to the   daily disposal thereof         in the manner   designated   by   Landlord.

                      9.1.5    Except for repairs required in Section 8.1 to be performed by Landlord, to keep the Premises
 including, but not limited to, all entrances, vestibules, partitions, windows and window frames, moldings, doors, plumbing,
 electrical and lighting equipment and wiring, HVAC equipment, fixtures and equipment, the fire protection system, any security
 screen, wall and/or store front (the installation of which shall be subject to Landlord's approval) and fixtures and displays
(including show windows and signs) clean, neat and safe and in good order, repair and condition (including all necessary
replacement, painting and decorating), and to keep all glass, including that in windows, doors, store fronts, fixtures and skylights,
clean, neat and safe and in good order, repair and condition, and to replace promptly glass which may be damaged or broken
with glass of the same quality, damage by fire or other casualty covered by Landlord's insurance excepted.              The Tenant
acknowledges and agrees that the kitchen equipment within the premises that is listed on the attached Exhibit C, "Kitchen
Equipment", shall remain within the premises during the term of the lease and the Tenant shall not remove any such kitchen
equipment from the premises during the Lease. Furthermore, the Tenant acknowledges and agrees that all the kitchen
equipment is the property of the Landlord and shall remain the property of the Landlord during the term of the lease and
upon expiration of the term and termination of the Tenants right to possession. The Tenant acknowledges that he has
received said equipment in good working condition which is verified by the signatures on Exhibit C It is also agreed that it
is the Tenant's responsibility   to maintain all kitchen equipment on the premises in good working order. If, in an emergency,
it shall become   necessary to promptly make any repairs or replacements required to be made by Tenant, Landlord may enter the
Premises and proceed to make such repairs or replacements and pay the cost thereof. Tenant shall reimburse Landlord for the
cost thereof within thirty (30) days after Landlord renders    bill to Tenant.
                                                                          a




                    9.1.6     Except for repairs required in Section 8.1 to be performed by Landlord, to make all repairs,
alterations, additions or replacements to the Premises and all mechanical, electrical and plumbing systems located within the
Pæmises, whether interior or exterior, structural or nonstructural, required by any law or ordinance or any order or regulation of
any public authority, or fire underwriters or underwriters' fire prevention engineers and to keep the Pomises equipped with all
safety appliances required because of Tenant's Use; to procure any licenses and permits required for Tenant's Use; and to comply
with the laws, orders and regulations ofall govemmental authorities and the reasonable recommendations and requirements of
Landlord's insurance carriers and their underwriters.
                                                                      Page      9     of   32




                                                                                                                                                             LGl0000556
    Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 11 of 33 PageID #:841




                    9.l.7     To promptly pay when due the entire cost of any work in the Premises undertaken by Tenant
including, without  limitation, Tenant's Work, so that the Premises shall at all times be free of liens for labor and materials; to
procure all necessary permits before undertaking such work; to do all work in            first class, good and workmanlike manner
                                                                                                                a


employing new materials of good quality; to comply with all governmental requirements; and to defend, indemnify and hold
Landlord, Landlord's beneficiaries and their respective partners, officers, directors, shareholders, employees and agents harmless
from all claims, liability, injury, loss, cost, damage and expense (including, but not limited to, reasonable attorneys' fees and
expenses) in respect to injury to, or death of, any person, or damage to, or loss or destruction og any property occasioned by or
growing     out of such work.


                        9.1.8            indemnify and hold Landlord, Landlord's partners, beneficiaries and their respective
                                     To defend,
agents, harmless       from                  injwy, loss, cost, damage and expense (including, but not limited to, reasonable
                                all claims, liability,
attorneys' fees and expenses) with respect to any injury to, or death of, any pemon, or damage, theft or destruction of any
property, whether or not occurring on the Premises or any other part of the Development, occasioned by any act or omission of
Tenant, Tenant's       agents, employees,          contractors,   sublessees, concessionaires,               licensees,    invitees   or guests or any    other person
or entity   claiming    by,     through   or under Tenant.            The foregoing covenants              shall survive    the   expiration   or   termination   of this
Lease due to the lapse of time or otherwise.


                        9.1.9        To maintain in responsible          approved by Landlord, public liability insurance on the
                                                                               companies,
Pæmises during the Term of this Lease, insuring Tenant,                Landlord and Landlord's Mortgagees (as defined in Section
                                                                               as   well    as

 12.5) as additional insured thereunder, Landlord's beneficiaries and all oftheir respective agents, beneficiaries, partners, officers,
servants and employees, from and against any and all claims, demands or actions for injury to or death of any one person in an
amount of not less than $1,000.000. for injury or death of more than one person in any one occurrence in an amount of not less
than $1.000.000 and for damage to property with       deductible of no more than $1100 and in an amount not less than $500,000
                                                                  a


made by or on behalf of any persons, firm or corporation, arising from, related to, or connected with the conduct and operation
of Tenant's     business in the Premises               and the businesses of all of Tenant's               sublessees, concessionaires         and licensees and,      in

 addition, and in like amounts, covering Tenant's contractual liability under the hold harmless provisions contained in this Lease;
 to carry like coverage against loss or damage by boiler or compressor or internal explosion of boilers or compressors, ifthere is
a   boiler or compressor in or serving the Premises; to maintain plate glass insurance covering all plate glass in the Premises; to
 maintain all-risk insurance including, but not limited to, fire, vandalism and malicious mischief and sprinkler leakage, extended
 coverage, covering all of Tenants equipment stock-in-trade, trade and other fixtures, furniture, furnishings, floor coverings and
 all items of personal property of Tenant located on or within the Premises to the extent of 100% of their replacement cost naming
 Landlord as an additional named insured; and in the event liquor is sold from the Premises, to maintain liquor legal liability
 insurance.    Tenant shall procure and maintain, at its expense, business interruption or extra expense insurance with coverage
 limits not less than those carried by     reasonably prudent tenant subject to Landlord's approval, but in no event less than the
                                                   a


applicable Annual Base Rent. All insurance shall be in form, and carried with responsible companies of recognized standing
                                                                           a


 authorized to do business in the state in which the Premises are located, each satisfactory to Landlord and Landlord's Mortgagees
 and shall (a) povide that any release from liability or waiver of claim for recovery entered into in writing by the insured or any
additional insured prior to any loss or damage shall not affect the validity of such policy or the right of any insured or additional
insured to recover thereunder, (b) contain a waiver of subrogation clause in a form and content satisfactory to Landlord, and (c)
provide that it will not be subject to cancellation, non-renewal, reduction or other change, except after at least thirty (30) days'
prior written notice to Landlord. The policies or duly executed certificates for the same (which shall evidence the insurer's
waiver of subrogation) together with satisfactory evidence of the payment of the premium thereon, shall be deposited with
Landlord on or before the Date for Delivery of the Premises to Tenant and, upon renewals or replacements of such policies, not
less than thirty (30) days prior to expiration of the term of such coverage.     If Tenant fails to comply with such requirements,
Landlord may obtain such insurance and keep the same in effect, and Tenant shall pay Landloni, as additional rent due
hereunder, the premium cost thereof upon demand.




                  9.1.10      That Landlord and Landlord's beneficiaries and their respective partners, officers, directors,
shareholders,    agents and employees shall not be liable for, and Tenant shall not be entitled to, an abatement in rent in respect of,
and, to the extent permissible by state law, Tenant waives all claims for, damage to person or property sustained by Tenant or
any person or entity claiming by, through or under Tenant resulting from, any accident or occurrence in or upon the Premises
or the building of which they shall be part, or any other part of the Development including, but not limited to: (a) any equipment
                                               a



                                                                          Page         10        of   32




                                                                                                                                                                       LGl0000SS7
      Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 12 of 33 PageID #:841




or appurtenances   becoming out of repair; (b) Landlord's failure to keep such building or the Premises in repair; (c) injury done
or occasioned       wind, water or other natural element; (d) any defect in or failure of plumbing, heating, ventilating or air
                       by
conditioning equipment, electric wiring or installation thereof, gas, water and steam pipes, stairs, railings, elevators, escalators
or walks; (e) broken glass; (f) the backing up of any sewer pipe or downspout;    (g) the discharge from any automatic sprinkler
system; (h) the bursting, leaking or running of any tank, tub, washstand, sprinkler system, water closet, waste pipe, drain or any
other pipe or tank in, upon or about the Pomises or the building of which the Premises are a part; (i) the escape of steam or hot
water; (j) water, snow or ice being upon or coming through the roof, skylight, trapdoor, stairs, walks or any other place upon or
near such building or the Premises or otherwise; (k) the falling of any fixture, plaster or stucco; and (1) any act, omission or
negligence of Landlord, its beneficiaries or any of their authorized agents or employees, other tenants in the Development or of
other persons or occupants of such buildings or of adjoining or contiguous buildings or of owners of adjacent or contiguous
propertý.


                            9.1.11        To permit Landlord,          its   beneficiaries,      mortgagees      or their respective          employees,        agents and
contractors,        to enter the Premises at reasonable            times (except, in case of        an   emergency,    at any   time) for   the purpose of inspecting
the    Premises, or making repairs, additions                 or   altemtions thereto         or to the   building    in which        the Premises    is    located,    and of
showing       the Premises to prospective            purchasers,    lenders and tenants, and other persons having                 a   legitimate interest      in inspecting
the Premises.


                            9.1.12        To remove,     at Tenant's    sole cost and expense, at the expiration or termination of this Lease, due to
the lapse of        time or otherwise,       all of Tenant's trade fixtures       and any goods and effects            which    are not    permanently affixed           to the
Premises or the property             of the Landlord, Tenant's store sign, all carpet, and all of the alterations                      and additions made by Tenant,
as Landlord may request reasonably       in advance; to repair any damage caused by such removals; to deliver all keys for and all
combinations on all locks, safes and vaults in the Premises to Landlord; and to peaceably yield up the Premises and all alterations,
additions, floor covering and carpeting thereto (except such as Landlord has requested Tenant to remove) and all decorations,
fixtures, furnishings, partitions, heating, ventilating and cooling equipment and other equipment, which are permanently affixed
to the Premises, which (if not then the property of Landlord) shall thereupon become the property of Landlord without any
payment to Tenant, in clean and good order, repair and condition, damage by fire or other casualty and reasonable wear and tear
excepted. Any personal property of Tenant not removed within five (5) days following such expiration or termination shall, at
Landlord's option, become the property of Landlord without payment to Tenant. Tenant waives all rights to notice and all
common law and statutory claims and causes of action against Landlord subsequent to such five (5) day period. The foregoing
covenants shall survive the expiration or termination of this Lease due to the lapse of time or otherwise.



                            9.1.13        To remain fully obligated under this Lease notwithstanding                        any       assignment     or sublease or any
indulgence granted           by   Landlord       to Tenant,   Tenants assignee, sublessee            or guarantor     of Tenant's obligations hereunder.


                            9.L14         To give Landlord prompt written                notice      of any    accident,    casualty,       damage         or other     similar
occurrence          in or to the Premises or the Common Areas of which Tenant has knowledge.


                 9.1.15  To keep the Premises sulliciently heated at all times to prevent                                       water pipes frorn freezing             and any
other damage ocomring due to low temperatures in the Premises.


                   9.1,16    To install, maintain and keep in good repair, at Tenant's sole cost and expense, signs bearing
Tenants Trade Name on the Premises, visible from outside of the Premises, in accordance with the Sign Criteria (a copy of
which is attached as Exhibit E) as amended by Landlord from time to time.


                            9.1.17        If requiæd    of Landlord by local goveming agencies, Tenant shall provide the Landlord with the ST-
1    sales   tax form within         15   days   after the end of each calendar  quarter, or any appropriate successor forms, that are filed by
retailers with the State of Illinois. Landlord shall keep such information confidential, except                                   that   Landlord shall       be authorized
to provide copy of the ST-1 form to the local governing agency.
                a




                   9.1.18    Tenant's Exclusive Use. Landlord and Tenant agree that Tenant's business would be irrevocably
harmed and the value of the leasehold estate would be reduced in there existed within the Development another tenant or tenants
engaged in uses similar to Tenant's Use as described herein. Landlord agrees that, during the term of this Lease or any extension
ternt that Landlord shall not enter into any new leases with tenants engaged in uses substantially similar to Tenant's Use,
                                                                             Page      11      of    32




                                                                                                                                                                             LGIOOOO558
     Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 13 of 33 PageID #:841




 excepting thbrefrom similar               uses which       are   incidental and      de   minimut

                            Section    9   2            Negative Covenants.            Tenant covenants     and agrees at all times iluring the Term and such
 further time     as    Tenant secupies          the Premises      or any part thereof:


                            9.2.1          Not   to   injure, overload,      deface or otherwise        harm      the   Premises       or the   Development; nor commit
 any   nuisance;       or unreasonably           annoy owners          or occupants        of neighboring property;         nor use the Premises         for any hazardous
purpose or in any manner that will suspend, void, make inopemtive or increase the cost of any policy of Development Insurance;
nor bum any trash or refuse within the Development; nor sell, display, distribute or give away any alcoholic liquor or beverages;
nor permit or cause odors to emanate or be dispelled from the Premises; nor solicit business in the Common Areas nor distribute
advertising material to, in or upon any Common Areas; nor sell, distribute or give any product or service which tends to create
 a   nuisance    in the    Common Areas; nor make any use of the Premises which                              is    improper, offensive           or contrary   to any law or
ordinance       or any    regulation of any applicable governmental authority.

                            9.2.2          Not   to make any alterations        or additions to the Premises, nor permit the making of any holes in the
walls, partitions, ceilings or floors; nor place                   a   load on any floor in the Development or Premises which exceeds the floor load
per square foot which  such floor was designed to carry; nor permit any roof penetrations; nor install any electrical equipment
which     overloads  electrical panel to the Premises; nor permit the painting or placing of any exterior signs, placards or other
                          the
advertising media, awnings, aerials, antennas, or the like, without on each occasion obtaining the prior written consent of
Landlord, which consent shall depend in part upon Landlord's review and approval by Landlord of plans and specifications
which are deemed necessary or appopriate by Landlord, and on each occasion complying with all applicable statutes,
ordinances, regulations, codes and Landlord's sign and design criteria.    If landlord consents to any roof penetration, Tenant
shall cause such penetration to be made under and pursuant to the supervision ofLandlord's roofing contractor, at Tenant's sole
cost and experise;


                    9.2.3     Not to assign, sell, mortgage, pledge, hypothecate or in any manner transfer or encumber this Lease
or any  interest1herein, whether by operation of law or otherwise, and not to assign this Lease or sublease the Premises or any
part thereof, or permit occupancy by anyone with, through or under it without the prior written consent of Landlord, in Landlord's
sole discretion. Consent by Landlord to any assignment or subletting shall not waive the necessity for consent to any subsequent
assignment or subletting. Tenant shall pay to Landlord all of Landlord's costs which are incurred in reviewing Tenant's request
for such consent including, but not limited to, Landlord's attomeys' fees and expenses.


                            9.2.4          Not   to operate or use, or       permit    or suffer to be operated          or used,   all or any part of the Premises for
any    use or purpose           other than Tenant's Use, nor any other use or purpose which                        is   inconsistent     with the image and standard of
quality ofthe Development, it being mutually acknowledged that the Development is to be operated as a first class Development;
and not to violate any exclusive rights granted to other tenants of the Development of wbich Tenant has been given, or in the
future is given, written notice by Landlord, provided Tenant may continue to use the Premises in accordance with the terms of
this Lease.


                           9.2.5         Not to suffer any mechanics', laborers' or materialmen's liens to be filed against the Premises or the
Development            or any    interest therein by reason of any work, labor, services performed at, or materials furnished to, or claimed
to have been performed              at, or furnished                     direction or sufferance of, Tenant, or anyone holding the
                                                            to, the Premises,    by, or at the
Premises     or any portion thereof,              through        povided, however, that if any such liens shall, at any time, be
                                                             or under the Tenant;
 filed or claimed, Tenant shall have the right to contest, in good faith and with masonable diligence, any and all such liens,
 provided security reasonably satisfactory to Landlord is deposited with Landlord to insure payment thereof, together with all
 interest and other costs associated theæwith and to pmvent any sale, foreclosure or forfeitum ofthe Premises or the Development
 by reason of nonpayment thereof        On final determination of the lien or claim for lien, Tenant shall immediately pay any
judgment rendered, with all proper costs and charges, and shall have the lien released of record and any judgment satisfied.



                 9.2.6        Not to locate any fixtures, equipment, inventory, signs, placards or any other kind of advertising
material        Common Areas not outside of the store front or store windows in the areas, if any, of the Premises between such
            in the
front or windows and the border line between the Premises and the Common Areas, except as may be allowed in the outdoor
seating and sales area depicted on Exhibit B, which La         Ims specifically granted exclusive use to Tenant over.




                                                                                                                                                                          LGl0000559
          Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 14 of 33 PageID #:841




                                    9.2.7         Other than customary               window      displays            installed
                                                                                                                     compliance with Landlord's sign criteria and
                                                                                                                                 in
    consistent         with the character              and   standards    of the Development, not to affix,         maintain or locate (1) upon the glass panes or
    supports of any window (or within less than twenty-four                                  (24) inches ofany window or glass door), (2) upon doors or any exterior
    walls, including the rear of the Premises, or (3) within twenty-four                                           (24) inches of the lease line where the Premises shall have
    an    open        or    glass front,
                                   merchandise,anyinventory,   fixtures, equipment, signs, advertising placards, names, insignias,
    trademarks, descriptive material or any other such like item or items, except all such items as shall have first been approved in
    writing      by    Landlord        as   to size, type,       color, location, copy, nature and display qualities.


                       9.2.8   Not to bring, place, hold, dispose of or permit to remain in, on, under, about or into the atmosphere
    of the Premises or the Development, any asbestos, in any form or condition, petroleum or petroleum products, including, but
    not limited to, crude oil or any fraction thereof explosives, toxic materials, or substances defined as hazardous wastes, hazardous
    materials, or hazardous substances under any federal, state, or local law or regulation (the "Hazanlous Materials"), except
    ordinary oflice products used on the Premises or the Development and stored in the usual manner and quantities. Tenant's
    violation of the foregoing prohibition shall constitute     material breach and default hemunder and Tenant shall indemnify, hold
                                                                                       a


    harmless and defend Landlord from and against any claims, damages, penalties, liabilities and costs (including reasonable
'



    attorneys' fees and court costs) caused by or arising out of (i)    violation of the foregoing prohibition, or (ii) the presence or any
                                                                                                      a


    release of any Hazardous Materials in, on, under, about or into the atmosphere of the Premises or the Development during the
    term of this Lease. Tenant shall clean up, remove, and repair any soil or ground waste contamination and damage caused by
    the presence and any release of any Hazardous Materials in, on, under, about or into the atmosphere of the Premises or the
    Development prior to, during, or after the term of this Lease in conformance with the requirements of applicable law or any
    existing or future lender. Tenant shall immediately give Landlord written notice of any suspected breach ofthis paragraph upon
    learning of the presence or any release of any Hazardous Materials, and upon receiving any notices fmm govemmental agencies
    pertaining to Hazardous Materials which may affect the Premises or the Development. The obligations of Tenant hereunder
    shall survive the expiration or earlier termination, for any reason, of this Lease.


                                    To the best of Landlord's actual knowledge,                           Landlord hereby warrants and represents that:                    (a) the Premises
    has never been used by the current                        owners or occupants to generate, transport,                        treat,   store, manufacture,       emit, dispose of, refine
    or handle         any    dangerous        toxic or hazardous          pollutants, chemicals,                   wastes or substances, (b) the Premises does not contain any
    underground storage tanks or                       any    asbestos, polychlorinated biphenyls (PCBs) or other toxic materials, pollutants, hazardous
    substances or hazardous wastes, or (c) Landlord has not æceived                                summons, citation, directive, letter or other communication,
                                                                                                               a


    written      or oral,      from any state agency or the U.                  S.  Govemment concerning the Premises of any intentional or unintentional
    action or omission on Landlord's part as                          a   result of the releasing, spilling, leaking, pumping, pouring, emitting, emptying or
    dumping of toxic or hazardous pollutants, chemicals, wastes or substances into waters or onto land of the state in which the
    Premises is located, or into water outside the jurisdiction of the state in which the Premises is located, and the Premises is not
    subject to any "superfund" type liens or claims by governmental regulatory agencies or other third parties arising fromthe release
    or threatened release of toxic or hazardous pollutants, chemicals, wastes or substances in, on or about the Premises.


                                    Landlord shall indemnify, defend       harmless from and against any and all loss, cost, liability,
                                                                                      and hold Tenant
    damage or expense (including without limitation attorneys'        investigation and court costs) which Tenant may incur, sustain
                                                                                                fees,
    or suffer or which may be asserted against Tenant by reason of any violation ofany representation or warranty made by Landlord
    herein; and liability Tenant may incur for cleanup or response costs, fmes or penalties resulting from    release or   threatened                           a              a


    release of any materials defined above.




                                    10.1.1        If   a   fire, explosion or other casualty damages either the Premises by filly percent (50%) or less of
    its   replacement         cost,    or the Development by            twenty-five percent (25%) or less of its replacement cost, then Landlord shall repair
    the damage             to the     Premises,        if any,   caused by such            casualty       within ninety (90) days after insurance proceeds are available
    therefor;     provided, said ninety (90)                  day   period shall     be extended           so long as Landlord is diligently prosecuting such repair work.

                                                                                           Pa<ge          13       of   32




                                                                                                                                                                                           LGIOOOO560
      Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 15 of 33 PageID #:841




 If  fire, explosion or other casualty damages either the Premises by more than fifty percent (50%) of its replacement cost, or
      a


the  Development by more than twenty-ñve percent (25%) of its replacement cost, then Landlord may elect to terminate this
Lease by giving Tenant notice thereof within ninety (90) days after the casualty, in which case this Lease shall terminate as of
the thirtieth (30th) day after the date such notice is sent by Landlord.


                   10.1.2    If a casualty renders the Premises untenantable, in whole or in part, and the damages shall not have
been due, in whole or in part, to the default or neglect of Tenant, a proportionate abatement of Monthly Base Rent and shall be
allowed from the date when the damage occurred until the date Landlord completes its work in the Premises pursuant to this
Section,    such proportion to be computed on the basis of the relation which the gross squam foot area of the space rendered
untenantable     bears to the Floor Area of the Premises.  If a casualty occurs damaging the Premises and this Lease is not
terminated, Tenant shall repair or replace Tenant's Work and Tenant's stock-in-trade, fixtures, furniture, furnishings, floor
coverings and equipment and, if Tenant has closed, Tenant shall reopen for business as soon after Landlord's completion of its
repair of the Premises         as   reasonably   possible.



                               10.1.3             If the Premises are damaged by a casualty, such casualty was not due, in whole or in part,
to the default      or neglect of Tenant,        and Landlord fails to substantially complete its repairs of the Premises (punch list items
excepted)       within   the   period povided
                                          for such repairs in Subsection 10.1.1, then Tenant may elect to terminate this Lease by
giving Landlord written            thereof after such period, but prior to Landlord's substantial completion of its repairs of the
                                    notice
Premises, in which case this Lease shall terminate as of the date Landlord receives such notice. Upon any such termination by
Tenant following Landlord's failure to repair, Landlorti shall concurrently with the termination forgive any outstanding principal
of the Promissory Note between Landlord and Tenant of an even date with this Lease. Except as provided in this Subsection,
Tenant waives any right to cancel this Lease as        result of damage to the Premises because of any casualty pursuant to any
                                                             a


presently existing statute, any statute that may be enacted in the future, or any other law.



                         Section     10.2        Eminent Dottiain,

                    10.2.1    If all or any portion of the Premises is taken by any public authority by the exercise, or under the
threat ofthe exercise, of the power of eminent domain (collectively, a "Condemnation"), this Lease shall terminate as of the day
the right to possession is taken.     Landlord shall concurrently with the termination forgive any outstanding principal of the
Promissory Note between Landlord and Tenant of an even date with this Lease

                     10.2.2   If more than twenty-five percent (25%) of the total area of the Development is taken                       by
Condemnation, Landlord may elect to terminate this Lease by giving Tenant notice thereof, said termination to be effective               on
the day the right to possession of such portion of the Development is taken.


                     10.2.3    All compensation awarded for any taking under the power of eminent domain, whether for the
whole or    part of the Premises, shall be the property of Landlord, whether such damages shall be awarded as compensation for
            a

diminution in the value of the leasehold or to the fee of the Premises or otherwise and Tenant hereby assigns to Landlord all of
Tenant's right, title and interest in and to any and all such compensation; provided, Tenant may seek a separate award in a
separate action for Tenant's personal property, moving expenses and lost business, and Landlord will cooperate with Tenant
with regard thereto, so long as no such award is based upon a diminution of Tenant's leasehold interest hereunder and no such
award will reduce the amount of any award which would otherwise be receivable by Landlord. Tenant agrees to execute such
instruments of assignment as may be required by Landlord, to join with Landlord in any petition for the recovery of damages,
if requested by Landlord, and to tum over to Landlord any such damages that may be æcovered in any such proceeding.




                                                 ARTICLE XL TENANT'S DEFAULT AND REMEDIES

                                                                     Page   14   of   32




                                                                                                                                         LGl0000561
     Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 16 of 33 PageID #:841




                      Section 11.1                        Defaults             Without further notice, Landlord may, at its option, exercise any of
                                                                      bv Tenant.
the remedies   for breach of this Lease                   provided herein    provided at law, in equity or by statute, if any of the following events
                                                                                   or
("Event of Default") occurs and                   such    event continues beyond any applicable cure period as set forth in this lease:


                      (a)                    Tenant fails    to pay    any    and all          Monthly   Base Rent at other charges or payments           provided       to be
made utider this Lease within five (5) days after the same shall be due;


                      (b)                    Tenant fails to open for business as provided                      in Subsection   9.1.2 or ceases     operation   in all or    a


material portion of     the Premises             prior to the Termination Date or abandons                      or vacates the Premises;


                    (c)      Tenant fails to immediately cure any hazardous or environmental condition whicib T%fiant has
created after Tenant receives notice thereof or, if earlier, after Tenant has actual knowledge thereof,


                   (d)        Tenant does not pay within ten (10) days after written demand any other liability to Landlord arising
out of; or in connection with, any obligation of Tenant to Landlord relating to the Development;


                      (e)   Tenant fails to perform in a complete manner any other term, covenant or condition of Tenant in
this Lease and, unless it   expressly provided in this Lease that a specified act or omission by Tenant constitutes a default
                                       is

hereunder without notice from Landlord, such failure continues for thirty (30) days after notice thereof;


                      (f)                    A teceiver    or similar officer           becomes entitled to this leasehold;


                      (g)                    Tenant's interest in this Lease              is   täken by executiert    or other process     of law   in any actÍon against
Tenant

                      (h)                    The Premises are levied upon by any revenue officer or similar officer;


                      (Í)                    Tenant   does, or permits to be done, any aet whidh creates a mechank's lien or claim against the
Premises   or tha lan        or   building of which           the Premises are a þart and Tenant does not promptÏy comply with the piovisions
hemuñder with respect themto;


                     (j)                            be late in the payment of any rent or other charges to be paid hereunder or
                                             Tenant shall repeatedly
shall repeatedly   default    keeping, observing or performing of any other term, covenant or condition to be kept, observed
                                  in        the
or performed by Tenant (provided notice of such late payment or other defaults shall have been given to Tenant, but whether or
not Tenant shall have timely cured any such late payment or other defaults of which notice was given). For purposes of this
Section only, the term "repeatedly" shall mean three or more occurrences within any period of twelve consecutive calendar
months; or

                   (k)        Tenant has submitted                           any    Rauduleg report túquite            to   bduinišhed      hereuridet er brendhes any
representation or warratity riiade hereunder.

                      Section 1l.2      Termination Upon Default. Upon the occurrence of any EventofDefault, Lanálordmay,
in additiott to all other rights and remedies it may have, terminate this Lease by giving written notice to Tenant Either before
or af tet such termination of this Lease, Landlord may runter the Premises, with process ofíaw, to teinove ali persons, fixtures
and chattels therefrom and, at Landlord's option, to store the same at Tenant's expense. Tenant shall pay to Landlord on demand,
as   damages and not    as    a   penalty, the sum of (1) any and all rents and other charges due and payable by Tenant as of the date of
termination, plus (2) the unamortized cost to Landlord, computed             in accordance with generally accepted accounting principles,
of improvements to the Premises, if any, provided by Landlord at                                     its expense or otherwise   paid for by Landlord, plus (3)       a    sum
of money equal to the then present value using                        an   annual discount           rate equal to the current market rate (as hereinafter        defmed)
as of the date the Lease is terminated less 2% of (i) the Annual Base Rent for the remainder of the Term, and all other charges

provided herein to be paid by Tenant to Landlord for the remainder of the Term, less (ii) the fair rental value of the Premises for
said period (not of the cost of reletting the Premises), plus (4) the cost of performing any other covenants to be performed by
Tenant for the remainder of the Term, plus (5) any other damages sustained by Landlord due to any Event of Default including,
but not limited to, reasonable attomeys' fees and court costs.      Nothing contained herein shall limit or prejudice the right of
Landlord to prove for and obtain as damages, by reason of such Event of Default, an amount equal to the maximum allowed by
                                                                                   Page         35    of   32




                                                                                                                                                                            LGl0000562
     Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 17 of 33 PageID #:841




any       statute or rule of law in effect                  at the   time when, and goveming           the proceedings         in which,         sneh damages are to he proved,
whether        or not such amount be greater, equal to, or less than the amount referred                                 to above.


                             Section           11.3             Repossession       Upon Default.     Upon the occurrence              ofany Event of Default, Landlord               may
repossess the Pæmises by forcible entry detainer suit or otherwise,                                    without      demand or notice of any kind to Tenant (except                     as

otherwise            expressly     provided for) and without                    terminating this Lease, in which        commerciallyevent   Landlord shall           use
reasonable efforts to relet all or any part of the Premises for such rent and upon such terms as shall be satisfactory to Landlord
(which may include reletting the Premises for aterm greater or lesser than that remaining under the Term, reletting the Premises
as   part of
      a        larger area, and changing the character or use made of the Premises); pmvided, if other space in the Development
                     a


is then available or is expected to become available, Landlord may endeavor to lease such other space to prospective tenants
rather than the Pæmises. For the purpose of such reletting, Landlord may decorate and make any repairs, changes, alterations
or additions in or to the Premises that may be necessary or convenient.    Whether or not the Pæmises or any pait are relet, Tenant
shall pay to Landlord on demand any and alt rents and other charges payable by Tenant as ofthe date Landlord repossesses the
Premises. Tenant shall be liable for and shall pay from time to time upon demand from Landlord the difference between (1) the
Annual Base Rent or any portion thereof, and all other charges provided herein to be paid by Tenant for the remainder of the
Term, and (2) the net avails of any reletting, if any, during the Term and Tenant agrees that Landlord need not wait until the
termination of this Lease to recover any sums falling due under the terms of this Section Upon default, the Tenant will surrender
the premises with all equipment contained on the premises that is necessary to regular operations of the business. If the
Premises are relet, Tenant shall pay to Landlord, upon demand, any cost or expense incurred by Landlord in such reletting
including, but not limited to, any and all expenses for decorations, repairs, changes, alterations, additions, brokers' commissions
and reasonable attomeys' fees.      In no event, however, shall Landlord be under any obligation to relet the Premises for any
purpose, nor shall Landlord be liable for any failure to relet, failure to collect rent or giving rental or other concessions to any
new tenant. No such re-entry or reletting by Landlord shall constitute an election to terrninate this Lease unless and until
Landlord gives Tenant written notice of Landlord's election to terminate, nor shall it relieve Tenant of its obligations under this
Lease, all of which shall survive such repossession, reletting or both.




                             Section           l   1.4          Bankruptcy Default.        If Tenant    or any Guarantor of this Lease shall become bankrupt or
insolvent or unable              to pay    its debts       as   such become due, or shall file any debtor proceedings,                      or   if Tenant   or any    Guarantor shall
take or shall have taken against either party,                            in any   court, pursuant to any statute either of the United States or of any state,                             a


petition       in    bankruptcy or insolvency                   or for reorganization or for the appointment of                 a    receiver    or trustee of all or      a   portion of
Tenant's or any such Guarantor's property, which petition is not dismissed within thirty (30) days, or if Tenant or any such
Guarantor makes an assignment for the benefit of creditors, or petitions for or enters into an arrangement, then the occurænce
of any one of such events shall constitute an Event of Default and Landlord may exercise any of the remedies for an Event of
Default provided herein or provided at law, in equity or by statute.

                             Section       11.5                 Additional Remedies.         In the event of any breach or threatened                 breach by Tenant of any of
the terms, covenants              or conditions contained                 in this Lease,   Landlord shall      be   entitled   to    enjoin such breach        or threatened      breach
and shall have the right to invoke any right and remedy allowed                                 at law or in equity      or by statute or otherwise             as    through re-entry,
summary proceedings,                 and other remedies not provided for in this Lease.


                             Section       l       1.6          Inteost   and Late Charge on Late Payment.              Any rent          or other charges to be paid hereunder
by    Tenant which shall not               be paid when due shall bear inteæst at the rate of ten percent (10%)
                                                                                                         per annum, from the date when
the same        is   due and payable underthe terms ofthis Lease until the same shall be paid (the "Default Rate"). In addition, if Tenant
fails     to   pay rent or any            other          charge when       due, then Tenant        shall pay     Landlord       a    late payment service             charge    covering
administrative and overhead expenses equal to Fifty Dollars ($50.00).                                     Tenant shall pay            a   Twenty-Five Dollar ($25.00) charge
for any checks written to Landlord and retumed for insuilicient funds.



                              Section l1.7        Holdover bv Tenant. Any holding over by Tenant of the Premises after the
expiration of the Term of termination of this Lease shall operate and be construed to be tenancy from month-to-month only,            a


at arental rate eqwd to twice the latest applicable Monthly Base Rent. Nothing in this Section shall be construed to give Tenant
the right to hold over after the expiration or termination ofthis Lease, and Landlord may exercise any and all remedies at law
or in equity to recover possession of the Premises.

                                                                                      Page     16    of    32




                                                                                                                                                                                       LGl0000563
      Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 18 of 33 PageID #:841




                    Section 11.8       Landlord's Right to Cure Defaults. Landlord may, but shall not be obligated to, at any
time, without notice, cure any default by Tenant under this Lease, and whenever Landlord so elects, all costs and expenses paid
by Landlord in curing such default including, without limitation, reasonable attorneys' fees and expenses, shall be deemed
additional rent immediately due and payable upon demand together with interest (except in the case of attorneys' fees) at the
Default Rate.



                             Section       11.9                 Effect of Waivers    of Default. No consent or waiver,                   expressed or implied, by Landlord to
or of any breach of any term, covenant                             or condition of this Lease shall be construed                as   a   consent or waiver          to or of any other
breach of the same or any other term, covenant or condition. No payment by Tenant nor receipt from Landlord of a lesser
amount than the rent or other charges due heæunder shall be deemed to be other than on account of the earliest unpaid rent or
other charges due hereunder,                      nor shall any endorsement              or statement      on any     check or any letter accompanying any check or
payment      be        deemed      an   accord            and   satisfaction,   and Landlord shall accept such check                       for   payment without prejudice                 to
Landlord's right          to recover       the balance of such             rent or other charge or pursue any other remedy available to Landlord.


                             Section       11.10                Remedies Cumulative.           No remedy herein or otherwise conferred upon or reserved to
Landlord shall          be considered            to exclude        or suspend any other remedy,       but the same shall be cumulative and shall be in addition
to every    other remedy            given         hereunder,        or now or hereafter        existing    at law or in equity           or by statute,     and      every     power      and
remedy given by this Lease to Landlord may be exercised                                   from time to time and            so   often     as   occasion   may       arise or   as   may    be
deemed expedient by Landlord.


                             Section       l1.1l                Costs   of Collection.    Tenant     or   Landlord,   as   the case may be (the            "Indemnitor"), shall           on

demand     pay or reimburse                 the     other party (the "Indemnitee") for expenses of the Indemnitee including, but not limited to,
reasonable        attomeys'        fees,        expenses and administrative hearing and court costs, in both the trial and any and all appellate
proceedings,           incurred    either directly          or indirectly, (i) in successfully enforcing any obligation ofthe Indemnitorunder this Lease,
and (ii) in defending or otherwise                         participating in any legal proceedings initiated by or on behalf of the Indemnitor where the
Indemnitee        is   not adjudicated to be in default under this Lease.


                    Section 11 12     Security Deposit. To secun: the prompt and faithful performance by Tenant of each and
every  term, covenant and condition to be performed or observed by Tenant hereunder including, without limitation, such terms,
covenants and conditions in this Lease which become applicable upon the tennination of this Lease or Tenant's right to
possession of the Premises, Tenant has deposited the sum set forth in Subsection 1.1.19 with Landlord or Landlord's Agent as a
security deposit (the "Security Deposit"). The Security Deposit shall be subject to the following terms and conditions:


                   (a)     From time to time, all or a portion of the Security Deposit may be applied to the curing of any Event
of Default that may then exist, without prejudice to any other remedy which the Landlord may have on account thereof, and
upon such application, Tenant shall pay Landlord on demand the amount so applied which shall be added to the Security Deposit
so    the same may be restored                   to its    original amount;

                    (b)       Neither Landlord's Agent, or its partners, if any, nor Landlord in its individual capacity, shall have
any responsibilities with respect to the Security Deposit and Tenant shall look exclusively to Landlord as trustee, or its successors
hereot for return of the Security Deposit upon the expiration ofthis Lease;

                             (c)                Landlord or        its successors   shallnot    be   obligated    to hold the Security           Deposit   in   a   separate fund, and
may commingle the same with its other funds; and


                             (d)          faithfully performs and observes all of Tenant's obligations, covenants, conditions and
                                                If Tenant
agreements         hereunder,            Deposit, or the portion thereof not previously applied, shall be returned by Landlord to
                                     the Security
Tenant without interest no later than thirty (30) days after the later of (i) the expiration of the Term, or any renewal or extension
thereof, or (ii) the final adjustment of Tenant's Pro Rata Share of Operating Costs, Real Estate Taxes and all other charges which
Tenant is obligated to pay pursuant to the terms of this Lease, provided Tenant has vacated the Premises and surrendered
possession themof to the Landlord at the expiration of the Term or any extension or renewal thereof as provided herein and no
Potential Event of Default                 is    then continuing.


                                                                                    Page        17    of     32




                                                                                                                                                                                           LGIO0005ß4
      Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 19 of 33 PageID #:841




 The Security          Deposit may not               be used   as   rent, except at the option of Landlord,           as   stated in this Seution.




                                                                    ARTICLE XII. MISCELLANEOUS PROVISIONS

                      Section 12.1       Mutual Waiver of Claims and Subrogation. Whenever (a) any loss, cost, damage or
 expense resulting from fire, explosion or any other casualty or occurrence is incurred by either of the parties to this Lease or
 anyone claiming by, through or under them in connection with the Premises, and (b) such party is then either covered in whole
 or in part by insurance with respect to such loss, cost, damage or expense, or required under this Lease to be so insured, then the
 party     so     insured (or
                     so required) hereby releases the other party from any liability the other party may have on account of such
 loss,      damage or expense to the extent of any amount recovered by mason of such insurance (or which could have been
          cost,
 recovered had insurance been carried as so required) and waives any right of subrogation which might otherwise exist in or
 accrue to any person on account thereof, provided that such release of liability and waiver of the right of subrogation shall not
 be    operative      in any    case     where the effect     is to invalidate such insurance coverage or increase the cost thereof (provided that in
 the     case     of increased       cost,     the other party shall have the right, within thirty (30) days following written notice, to pay such
 increased cost, thereupon                   keeping such release and waiver in full force and effect). If the party released from liabilityhereunder
 is    the Landlord, the term "Landlord",                      for the purpose of this Section          only,       shall include the trustee, shareholders,          partners,
 of¾cers, directors   and employees.


                    Section 12.2       Notices. Any notice or demand from Landlord to Tenant or from Tenant to Landlord shall
 be in writing and shall be mailed by registered or certified mail, sent by nationally recognized air courier (including, but not
                                                                                                         a


limited to, Federal Express or Purolator Courier) or licensed messenger, addressed, ifto Tenant, to the Premises (except prior to
the Commencement Date, to the Address of Tenant) or such other address as Tenant shall have last designated by notice in
writing to Landlord, and, if to Landlord, to the place then established for the payment of rent, or such other address as Landlord
shall have last designated by notice in writing to Tenant. The customary receipt shall be conclusive evidence of such service.
Notices shall be effective on the date of mailing. Tenant may not rely on any notice, consent or approval on behalf of Landlord,
given by Landlord's Agent, unless otherwise notified in writing by Landlord.


                               Section        12.3         Brokerage.       Tenant   warrants    that    it   has    hað no dealings       with   any   broker   or   agent in
connection with this Lease, other than      Landlord's Agent and the Leasing Broker(s), except as noted in Section 1.1.18 hereof,
                                                           the
and covenants to pay, hold harmless and indemnify Landlord from and against any and all cost (including reasonable attorneys'
fees), expense or liability for any compensation, commissions and charges claimed by any other broker or other agent with
respect to this Lease or the negotiation thereof.


                    Section 12.4       Relationship of the Parties. Nothing contained herein shall be deemed or construed by the
parties hereto nor by any third party, as creating the relationship of principal and agent, of partnership, of joint venture, or any
other relationship between the parties hereto, other than the relationship of Landlord and Tenant.




  Section 12.5      Subordination. If any mortgagee or trustee (a "Mortgagee") named in any mortgage, trust deed or any other
lien resulting from any financing or refmancing currently or hereafter placed upon the Development or any part thereof' or upon
any portion or all of the Development and other property (a "Mortgage") shall elect, by written notice to Tenant, to subject and
subordinate the rights and interests of Tenant under this Lease (in whole or in part) to the lien of its Mortgage, the rights and
interests of Tenant under this Lease shall be subject and subordinate to such Mortgage, provided that the Mortgagee shall agree
in such notice to æcognize the rights of Tenant hereunder in the event of foreclosure     and not to disturb Tenant's continued
possession of the Premises during the Term (as extended, if applicable), so long as Tenant is not in default hereunder.       The
election of such Mortgagee shall be binding upon Tenant whether this Lease is dated prior to or subsequent                                              to the date of such
Mortgage. Tenant shall execute and deliver whatever instruments may be required for such purposes and,                                                  in the event Tenant
fails to do so within ten (10) days after demand in writing, Tenant does hereby appoint Landlord to do so.



                          Section      12.6       Attomment. Upon written request of any Mortgagee, Tenant will agree in writing that: (i)
no    action to foreclose        a   Mortgage shall terminate this Lease or invalidate or constitute a bmach of any ofthe terms or conditions
                                                                                Page     18     of      32




                                                                                                                                                                            LGICOOO565
   Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 20 of 33 PageID #:841




hereof  (ii) Tenant will attom to the purchaser at any foreclosure sale or the grantee in any conveyance in lieu of foreclosure as
landlord of the Premises, and (iii) Tenant will, upon written request of such purchaser or grantee, execute such instruments as
may be necessary or appropriate to evidence such attomment; provided that the Mortgagee agrees with Tenant in writing, that
so long as Tenant is not in default hereunder,    Tenant's right to possession and enjoyment of the Premises shall be and remain
undisturbed and unaffected by the Mortgagee or by any foreclosure proceedings under its mortgage.               Tenant waives the
provisions of any statute or rule of law, now or hereafter in effect, that may give or purport to give Tenant any right to terminate
or otherwise adversely affect this Lease and the obligations of Tenant hereunder in the event ofthe prosecution       or completion
of any such foreclosure proceeding.     Neither the Mortgagee nor any purchaser at a foreclosure sale or any grantee in deed in       a


lieu of foreciosure shall be liable for any amounts paid by Tenant to Landlord prior to the time such amounts become due
hereunder, or any act or omission of Landlord which occurred prior to such sale or conveyance, nor shall Tenant be entitled to
any offset against or deduction from rent due hereunder after such date by reason ofany such prepayment by Tenant or any such
act or omission of Landlord prior to such date.




                     Section 12.7         Estoppel Certificates. At any time, and from time to time, Tenant agrees, upon request in
writing from Landlord, to execute, acknowledge and deliver to Landlord statement in writing in form reasonably satisfactory
                                                                                               a


to Landlord, certifying to Landlord, any Mortgagee or any potential purchaser of the Development, that this Lease is unmodified
and in full force and effect (or, if there have been modifications, that the same is in full force and effect as modified and stating
the modifications), the dates to which the Monthly Base Rent and any and all other charges have been paid, the absence of any
default or any claim or offset by Tenant against Landlord (or specifying any such default, claim or offset) and making such other
accurate certifications as Landlord, such Mortgagee or such potential purchaser may reasonably requiæ.             If Tenant fails to
deliver such statement within ten (10) days after request therefor, Tenant does hereby appoint Landlord in its name, place and
stead to do       so.



                            Section    12.8       Applicable Law    and Construction. The laws ofthe state in which the Premises are located
shall govern the validity, performance            and enforcement    of this Lease. The invalidity or unenforceability of any provision of this
Lease (other than those provisions relating to the payment of rent or other charges) shall not affect or impair the validity or
enforceability of any other provision of this Lease. Unless otherwise provided in this Lease, the following rules of
construction and interpretation apply to this Lease: (a) headings and captions are for convenient reference only and in no
way define or limit the terms of this Lease; (b) use of the word "including" shall not be interpreted to exclude anything else
when following any general statement and shall not be construed to limit such statement to the specific items identified
immediately after the word "including" to similar items regardless of whether non-limiting language (e.g., "without
limitation", "but not limited to") appear, rather use of the word "including" shall be deemed to refer to all other things that
could reasonably fall within the broadest possible scope of the applicable general statement; (c) use of the words "will" and
"shall" denote     mandatory duty, have the same meaning and are interchangeable unless the context requires otherwise; (d)
                        a


use of the word "may" denotes      discretionary right, not an obligation or duty; (e) the singular ofany word is interchangeable
                                              a


with the plural and vice-versa; (f) the neuter, masculine and feminine of any word are interchangeable with each other; (g)
whenever      singular term is used in this Lease, the same shall include the plural; and (h) this Lease's preamble and recitals
              a


above along with each schedule attached to this Lease, if any, is an integral part of, and incorporated within, this Lease.


                            Sectiëri   12&        Time of the Essence. Time      is   of the       estenghtthis Leasa


    Section 12.10 Execution of Lease bv Landlord. The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the Premises and this document becomes effective and binding
only upon the execution and delivery hereof by Landlord and by Tenant. All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein and may be modified or altered only by agreement in
writing between Landlord and Tenant, and no act or omission of any employee or other agent of Landlord, Landlord's Agent or
Leasing Brokers shall alter, change or modify any ofthe provisions hereof. This Lease constitutes the entire agreement between
Landlord and Tenant and there are no representations, warranties, promises, agreements, conditions or undertakings, oral or
written, between Landlord and Tenant other than those set forth herein. Any subsequent change, addition or alteration to this
Lease shall not be binding upon Landlord or Tenant unless in writing and signed by both parties.

                                                                     Pa<g   19        et   32




                                                                                                                                              LGICOOOBB6
   Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 21 of 33 PageID #:841




                                        Binding Eifect of Lease. The terms, covenants, agreements, obligations and conditions
                            Section 12.11
 contained hemin, except               as specifically provided, shall extend to, bind and inure to the benefit of the parties heæto
                                             otherwise
 and their respective personal representatives, heirs, successors and assigns subject to the rights of Landlord under Subsection
 9.2.3 above. Landlord, at any time and from time to time, may make an assignment of its interest in this Lease and, in the event
 of such assignment and the assumption by the assignee of the terms, covenants and conditions to be performed by Landlord
 herein arising on or after the date of such assignment, Landlord and its successors and assigns (other than the assignee of this
 Lease) shall be released from any and all liability hereunder with respect to terms, covenants, agreements, obligations and
 conditions to be performed by Landlord.

                             Section        12.12        Agency      or Independent Contractor.        Any service which    Landlord   is   required    or elects to
furnish   under this Lease may be furnished                     by any    agent employed by Landlord or by an independent         contractor, and the cost
thereof shall        be   included     in any cost       otherwise    chargeable   to Tenant for such services if the services were not completed by the
Tenant    as       agreed


                     Section 12.13      Cancellation. If any Mortgagee shall æquire a change or changes in this Lease as                                           a


condition        financing and if Tenant refuses to agree thereto within ten (10) days af ter Landlord's request for such modification
               to its
(other than to changes which materially adversely affect Tenant), Landlord may tenninate this Lease at any time prior to the
time the Premises are made available to Tenant for Tenant's Work and, in such event, neither party shall have any further liability
hereunder, except that Landlord shall retum to Tenant all sums previously paid by Tenant heæunder. Such change or changes
shall not adversely affect any of the provisions of this Lease relating to the amount of Annual Base Rent, restricting the purposes
for which the Premises may be used, the size and/or location of the Premises, the Term and/or Commencement Date, or
Landlord's Work prior to delivery of possession of the Premises to Tenant.

                    Section 12.14     Financial Statements. Tenant hereby represents and warrants to Landlord that the financial
statements  given by Tenant to Landlord prior to the execution of this Lease are true, correct and complete, and accurately state
the financial condition of the Tenant and of any and all guarantors of Tenant's obligations under this Lease without material
omission. Within sixty (60) days after the end of each of Tenant's fiscal years falling within the Term, Tenant shall deliver to
Landlord copy of its annual financial statements prepared in accordance with generally accepted accounting principles.
               a




                              Section 12.15    Landlord's Lien. Tenant hereby grants to Landlord a lien upon all of Tenant's property
now or hereafter            located upon the Pomises for all ænt and other charges due and Tenant's performance of all obligations under
this Lease. Tenant agrees, at Landlord's request, to execute a satisfactory security agreement fmancing statement and, if Tenant
fails to immediately execute such financing statement, Tenant does hereby appoint and grant Landlord or Landlord's Agent its
irrevocable power of attorney for the purpose of executing such instrument.



                  Section 12.16      Riders and Exhibits. Any and all                           Ridett ifnoÿ,    and àß    Ethibitskiorted      to af   Wattadhed
hereto aæ hereby incorporated into and made a part of this Lease.


                     Section 12.17     Force Majeure. Neither Landlord nor Tenant shall be deemed to be in default with respect
to any   obligation to perform any of the terms, covenants and conditions of this Lease (other than Tenanfs obligation to pay
Landlord any and all ænt and other charges from and after the Commencement Date when the same are due), if the failure to
perform any such obligation is due, in whole or in part, to any strike, lockout, fabor dispute (whether legal or illegal and whether
such dispute is with Landlord, Tenant or some other person or entity), labor shortage, civil disorder, failure of power,
governmental laws and ogulations, riots, insurrections, war, freight embargo, contractor or supplier delays, fuel, water, material
or supply shortages or the inability to obtain such commodities on reasonable terms, delays in transportation, accidents,
casualties, severe weather, acts of God, acts caused directly or indirectly by the other party (or such other party's agents,
employees, guests or invitees), acts of other tenants or occupants of the Development or any other cause beyond the reasonable
control of the party which is obligated to perform. In such event, the time for performance by such party shall be extended by
an amount of time equal to the period of the delay so caused.




                                                                             Page     20   of     32




                                                                                                                                                                 LGIOOOOS67
          Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 22 of 33 PageID #:841




                         Section 12.18    Recordine. This Lease shall not be recorded by Tenant. If Tenant records this Lease, then
such action shall be deemed an Event of Default.       Upon the execution of this Lease, Landlord and Tenant shall, at Landlord's
option, execute      short form of lease provided by Landlord provided that the failure to record such short form of lease shall not
                     a


affect or impair the validity and effectiveness oftbis Lease. Tenant hereby makes, constitutes and irrevocably appoints Landloni
as  its attorney-in-fact coupled with an interest to terminate any such short form of lease, if any, which has been recorded upon
the expiration or termination ofthis Lease due to the lapse of time or otherwise.


                     Section 12.19    Limitation of Liability. Notwithstanding anything to the contrary contained in this Lease,
it   specifically understood and agreed that the liability of Landlord hereunder shall be limited to the interest of Landlord in the
     is

Development in the event of breach by Landlord of any of the terms, covenants and conditions of this Lease to be performed
                                           a


by Landlord.     If Landlord or any successors in interest shall be an individual, joint ventuæ, tenancy in common, firm or
partnership (general or limited), there shall be no personal liability on such individual or on such joint venture, tenancy in
common, firm or partnership or on any member of such joint venture, tenancy in common, finn or partnership (including any
partner thereof), and Tenant hereby agrees that any judgment it may obtain against Landlord shall be enforceable solely against
Landlord's ownership interest in the Development and that no pmperty or assets of Landlord, other than the interest of Landlord
in the Development, shall be subject to levy, execution or other procedure, for satisfaction of Tenant's remedies.


                           Section       12.20  Property Taxes. Tenant shall pay, before delinquency, any personal property
                                                         Personal
                                           merchandise, equipment or other personal property situated in or on the Premises. If
taxes attributable to the furniture, fixtures,
any such personal property taxes are levied against Landlord or Landlord's property and, if Landlord payg the same (which
Landlord shall have the right, but not the obligation, to do), or if the assessed value of Landlord's property is increased by the
inclusion of value placed on Tenant's property and, if Landlord pays the taxes based on such incæased assessment (which
                 a


Landlord shall have the right, but not the obligation, to do), Tenant, upon demand, shall repay to Landlord the taxes levied
against Landlord or the proportion of such taxes resulting from any increase in the assessment on Landlord's property.


                           Section       12.21           Easements. Landlord shall have the right to grant any easements on, over, under and above
the Prentises Ibt such purposes                  as   Landlord determines, provided that such easements will not materially interfere with Tenant's
itse.
                           Section 12.22
                                    Subdidiiâon of DeveläpiWent     Subject to the provisions of this Lease, Landlord
reserves                            Development. Provided Tenant's rights hereunder are not materially and adversely
              the right to subdivide the
affected, Tenant consents (and Tenant agrees to cause any mortgagee of Tenant to consent) to any such subdivision and
Tenant and its mortgagee will execute such subdivision documents as reasonably requested by Landlord.




                          Section 1223              Authority. If Tenant is corporation, limited liability company, or partnership,
                                                         Tenant's                          a


Tenant represents and warrants that             full corporate, company or partnership power and authority, as the case may be, to
                                                        it has
enter into this Lease and has taken all corporate, company or partnership action, as the case may be, necessary to carry out the
transaction contemplated herein, so that when executed, this Lease constitutes a valid and binding obligation enforceable in
accordance with its terms. Tenant hereby covenants, warrants and represents that by executing this Lease and by the opemtion
of the Premises under this Lease, it is not violating, has not violated and will not be violating any restrictive covenant or
agreement contained in any other lease or contract affecting the Tenant or any affiliate, associate or any other person or entity
with whom or with which Tenant is related or connected financially or otherwise.            Tenant hereby covenants and agrees to
indemnify and hold harmless Landlord, any future owner of the Development or any part themof, and any Mortgagee against
and from all liabilities, obligations, damages, penalties, claims, costs and expenses, including reasonable attorneys' fees, incurred
by them or any of them as      result of any breach of the foregoing covenant, warranty and representation.
                                     a                                                                       Tenant's liability under
this Section extends to the acts and omissions of any sublessee of Tenant, and any agent, employee or licensee of any sublessee
of Tenant.



                 Section 12.24    Retail Radius Restriction. Tenant and Guarantor, of any person, firm or gørporation,

indirectly engage in, own or operate any business similar                       teo
directly or indirectly controlling, controlled by or under common control with Tenant or Guarautorishallnot directly or
                                                                that authorized to be conducted under the Lease, or use or




                                                                                                                                                 LGICOOOB68
  Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 23 of 33 PageID #:841




permit the use of the same or similar trade name, within
                              a                             a  radius of ten (10) miles of the nearest outside boundary of the
Property during the Term of the Lease, and any Option Periods; provided, however, that nothing herein shall be construed
to prevent operation of any of Tenant's existing stores, as of the date of this Lease under their present trade names. In the
event of any violation of the covenant contained in the previous sentence, and in addition to all other remedies for default
provided under the Lease, the (a) Gross Sales of any such business within the restricted radius shall be included in the
Gross Sales made from the Premises, and the Percentage Rent hereunder shall be computed upon the aggregate of the
Gross Sales made from the Premises and from such other business location(s), and (b) Landlord shall be entitled to
recover from Tenant and Tenant agrees to pay to Landlord, immediately on demand a penalty in the amount of the sum of
(i) the total amount of Gross Rent for the previous twelve (12) calendar month períod, plus (ii) the total amount of
Percentage Rent for the previous twelve (12) calendar month period (such total sum referred to as the "Radius Restriction
Penalty").




LANDLORD




                                                                                                                           LGl0000569
  Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 24 of 33 PageID #:841




BY:


NAME: Ken     Siwieck



TITLE: Agent     for Long Grove Investmetits, LLC




BY:


NAME:    Steve Sintetus



TITLE:   Owner


om:              2P-/7




                                                    Page   23   of   32




                                                                                LGIOOOO570
     Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 25 of 33 PageID #:841




                                         GUARANTY


IN consideration of, and as an inducement for the granting, execution and delively of the foregoing lease dated
January 28, 2017, by and between Long Grove Investments, LLC         (hereinafter "Landlord"),
                                                                               ,




and Steve Sintetas                              ,
                                                         "Tenant"), and in further consideration of the sum of One Dollar
                                                    (hereinafter
 ($1.00) and other good and valuable  consideration paid by Landlord to the undersigned, the undersigned, (hereinafter
"Guarantor"), hereby guarantees to Landlord, its successors and assigns, the full and prompt payment of rent, including,
but not limited to, the fixed minimum rent, common area charges, percentage rent, additional ænt, real estate taxes and
any and all other sums and charges payable to Tenant, its successon and assigns under said Lease and full performance
and observance of all the covenants, terms, conditions and agreements therein provided to be performed and observed
by Tenant, its successors and assigns; and the Guarantor      hereby covenants and agrees to and with Landlord, its
successors  and assigns, that if default shall at any time be made by Tenant, its successon      and assigns, in the payment
of any such rent, payable by Tenant under said Lease, or in the performance of any of other      terms, covenants,   provisions
or conditions contained in said Lease, the Guarantor will forthwith pay such rent to the         Landlord,   its successors   and

assigns, and any arrears thereof, and will forthwith faithfully perform and fulfill all ofsuch   terms, covenants,   conditions
and provisions, and will forthwith pay to Landlord all damages that may arise in consequence of any default by Tenant,
its successors and assigns under said Lease, including, without limitation, all reasonable attomeys' fees incurred by
Landlord or caused by any such default and/or by the enforcement of this Guaranty.

          This Guaranty is an absolute and unconditional guaranty of payment and of performance.        It shall be enforceable

against Guarantor, its successors and assigns, without the necessity for any suit or proceedings on Landlord's part of any kind
or nature whatsoever against Tenant, its successors and assigns, and without the necessity of any notice of non-payment, non-
performance or non-observance or any notice of acceptance of this Guaranty or any other notice or demand to which Guarantor
might otherwise      entitled, all of which Guarantor hereby expossly waives; and Guarantor hereby expressly agrees that the
                     be
validity   of this Guaranty and the obligations of Guarantor bereunder shall in no way be terminated, affected or impaired by
reason of the assertion or the failure to assert by Landlord against Tenant, or Tenant's successors and assigns, of any of the
rights or remedies reserved to Landlord pursuant to the provisions of the said Lease.


           The Guaranty shall be    continuing Guaranty, and the liability of Guarantor hereunder shall in no way be affected,
                                         a


modified or diminished by reason of any assignment, renewal, modification or extension of the Lease or by reason of any
modification or waiver of or change in any ofthe terms, covenants, conditions or provisions of said Lease, or by reason of any
extension of time that may be granted by Landlord to Tenant, its successors or assigns, or by reason of any dealings or
transactions or matter or thing occurring between Landlord and Tenant, its successors or assigns, whether or not notice thereof
is   given to Guarantor.



GUARANTOR:           Stev     Sintetus




Dated:




                                                                   Page   24       of   32




                                                                                                                                    LGIOOOO571
Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 26 of 33 PageID #:841




                                  Page   25   of   32




                                                                               LGl0000572
      Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 27 of 33 PageID #:841




                                                                               LANDLORD

STATE OF ILLINÓIS                           )




COGNTY                 OF                   )




                             I,                                               a Notary Public in and for said County

 in the State aforesaid, DO HEREBY CERTIFY that Ken Siwieck                         personally known to me to be the
same person whose name is subscribed to the foregoing instrument as         Agent                                     of
Long Grove Investments, LLC                              appeamd before me this day in person and acknowledged   that
helshe signed and delivered the said instmment as his/her own free and voluntary act, and as the free and volun1axy act of
said entity, for the uses and purposes therein setforth;


                             GIVEN     under my hand and Notaria18eal this                                        day    of                        ,
                                                                                                                                                        2017.




                                                                                                                 Notary Public
                                                                                     TENANT

STATE ÒF ILLINOIS                       )


COUhlTY OF

             I,                                                                  ,
                                                                                     a   Notary Public       in and for said   County in               the State aforesaid,
DO HEREBY CERTIFY that                          Steve Sintetas                                                     ,
                                                                                                                        personally known               to me to be the same
person(s)          whose    name(s)    islare      foregoing instrument, appeared before me this day
                                                      subscribed    to   the                                                                                      in   person    and
acknowledged thathelthey signed, sealed and delivered the said instrument as his/their free and voluntary                                                        act, for the uses
and purposes therein set forth.


                            GIVEN      under my hand and Notarial Seal this                                       day    af                            2017.




                                                                                                                 Notary Public

                                                                               GUARANTOR

STATE OF                                )

                                        )       SS
COUNTY OF                               )



                  I,                                                                              ,
                                                                                                      a   Notary Public       in and for said           County    in the State
aforesaid,        DO HEREBY CERTIFY that                       Steve Sintetas                                                     ,
                                                                                                                                      personally         known    to me to be
the   same person           whose     name       is   subscribed    to the  foregoing instrument, appeared before me this day in person and
acknowledged that he signed, sealed                      and   delivered the said instrument as his/their free and voluntary act, for the uses and
gitposes therein set forik

                            GIVEN      under my hand and Nötetia! Beal this                                       day    of                    ,
                                                                                                                                                       2017.




                                                                                                                 Notary Public

                                                                                Page         26       of    32




                                                                                                                                                                                       LGl0000573
Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 28 of 33 PageID #:841




                      EXHIBIT B:   PLANOF THE       PRENHSES




                                   Page   27   of   32




                                                                               LGIOOOO574
Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 29 of 33 PageID #:841




                                   EXHIBIT C:




                                 Ëage   28   of   32




                                                                               LGl0000575
     Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 30 of 33 PageID #:841




                                                                          EXHIBIT         E:        SIGN    CRITERIA

These criteria for new signs are intended to provide                             a   means      of controlling tenant signage on Fountain Square retail buildings, by
setting standards for sign type,                       letter type, colors, locations          and the understanding of a merchant's need for exposure.


Upon acceptance, these criteria shall apply to all tenant signs at Fountain Square. Signs for the retail buildings are intended to
provide an overall uniform appearance while allowing a controlled range of flexibility for tenants'individual interests and needs.
All new signs shall be erected in conformance with the following requirements:

     GXÎŒL                  As approved                 by   Landlord

SIGN COLOR:                 Upon Landlord's approval, signs shall                         be allowed    in colors   as   approved by Landlord and governing authorities.


                In the   case    of   a        national or regional retailer, tenant signs, logos and colors will                  be reviewed    and approved         by owner,
subject to approval             by the         Village of Long Grove.

MOUNTINGLOCATION:                                    As approved    by    LandlonL

                Signs shall be located in the designated areas according to building elevations and subject to advance Landlord approval.
In the     case of canopies    and awnings, the centerline of the sign shall correspond to the centerline of the canopy of which the sign
is   located.


MOUNTING CONSTRUCTION:                                         All signs shall   be erected in the vertical         plane on all canopies.


                All lettering     shall be connected to the raceway                       individually with   no exposed       letter supports allowed.


NUMBER            & TYPE OF SIGNS:                             As approved    by     Landlord.

GENERAL:                    While         it    is   the intent of these criteria     to establish     controlling requirements for tenant signage        at   Fountain Square
it   is   in no way      intended         to relieve         the tenant   from conforming with any and all additional applicable requirements                          of the sign
ordinance        of the Village of Long Grove.


PYLON SIGNAGE:                                   If Landlord     elects to install    a   monument and/or pylon sign(s) for          the   Building, Tenant     may,    at its sole
cost and expense, place its sign panel on the pylon sign if the sign accommodates individual tenant signage. Tenant shall be
responsible for the fabrication and the installation of said sign panel the design of which shall be subject to approval of Landlord
and shall be in compliance with any governmental sign ordinances                                       or governmental codes and subject to approval             of the Village
of Long Grove.            Tenant shall install said sign panel within                                                         or (ii)
                                                                                               the later to occur of (i) three (3) months     of the Delively Date,
within three (3) months of the completion of the pylon/monument sign stmeture (subject to Force Majeure as defmed in Section
12.17) or Tenant's right to use said pylon sign panel shall terminate. The cost of operating, maintaining repairing the pylon signs
shall be included in Opemting Costs.




                                                                                     Page         29   of   32




                                                                                                                                                                               LGICOOO576
     Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 31 of 33 PageID #:841




             EXHIBIT            F:   STATEMENT AS               TO   COMMENCEMENT DATE AND TERMINATION DATE



                      It   is   hereby agreed among the putties to            a    certain lease dated                          January   ,
                                                                                                                                              2016   ,
                                                                                                                                                         for
spaces   230 Robert Parker            ,
                                          in                              Fountain Square     Shopping Center (the "Lease"), between
Bell's Apple Orchard and Bakery, LLC                                          ("Tenant"), and    Long Grove Investments, LLC
                                                                      ("Landlord") that:

1.    The Commencement               Date      of the   Lease   refened       to     in   1.1.11      and    Section    2,9:    is




2.    The Termination Date of the Lease referred                     to    in Subsection        1.L20, Section         2.8     and
      Section 2.9 is

3.    The first Operating Year shall commence on the first day of




Agreed   to by    Landlord:                                                        Agreed      to by      Tenant:




By:    Ken Siwieck                                                                 By:      Steve Sintetas


           Its:     Age11t                                                                         its:                Owner




                                                                          l?age     30    of     32




                                                                                                                                                         LGl0000577
     Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 32 of 33 PageID #:841




                                              EXHIBIT G:        PROHIBITED USES


Prohibited Uses:

"Prohibited   Uses"   will   mean:
1.    Sales, storage or leasing      of automobiles, boats or other vehicles;
2.    Adult book      store, adult theatre,   adult amusement facility, or any facility selling or displaying pornographic
      materials or having such displays;
3.    Odd lot, closcout or liquidation store;
4.    Auction   house;
5.    Flea market;
6.    Any facility selling or displaying illegal       drug paraphemalia;
7.    Any use which creates a nuisance; or
8.    A drug store or a so-called prescription pharmacy or for any other purpose requiring        a       qualified pharmacist or
      other person authorized by law to dispense medicinal drugs, directly or indirectly, for         a    fee or remuneration of

      any kind.




                                                             Page    31     of   32




                                                                                                                                    LGl0000578
                                                                                                                                                 i
 Case: 1:18-cv-05237 Document #: 37-13 Filed: 05/24/19 Page 33 of 33 PageID #:841




THIS PAGE LEFT   INTENTIONALLY BLANK




                                       Page   32   of   32




                                                                               LGl0000579
